DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant has amended the claims.  Support for the amendments is found in the original filing.  No new matter is presented.
Amended/new grounds of rejection are below set forth addressing the amended claims.
The remarks filed 10/5/22 are not persuasive to overcome the rejections below set forth for the reasons more fully below set forth. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/5/2022 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 16, 19-25, 27-28, and 31-35 are is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
It is unclear from the claim language of claim 16 if applicant is attempting to claim a reaction product of the adipic acid and tridecanol mixture OR a composition comprising “any” diester of adipic acid AND the recited tridecanol mixture.  The examiner has reviewed the instantly amended claims as well as all remarks previously filed in conjunction with the examination of this application.  The examiner has previously indicated the claims are interpreted as a reaction product (i.e. a product by process claim) of adipic acid and a tridecanol mixture to form a diester of adipic acid therefrom.  However the remarks filed 6/21/2022 assert the claims are NOT product by process/reaction product claims.  Clam 16 recites:  “A lubricant comprising a diester of adipic acid with a tridecanol mixture…”  However, giving the claims the broadest reasonable interpretation in view of the specification, the claimed composition is a reaction product (See instant specification at P6 L30-P7L9 for example as well as P16 L30-P17 L8).   There does not appear to be support for both a diester of adipic acid AND a tri-decanol mixture as two separate compositional components (no ranges, examples, etc.).  Applicant must clarify the claims and designate support for any claim amendment as it relates to the product by process/reaction product vs. a diester of adipic acid AND a tri-decanol mixture.  For purposes of examination the lubricant comprises a diester reaction product of adipic acid and a tri-decanol mixture.  The tridecanol mixture is expressly claimed as a reaction product / product by process by virtue of the claim amendments. Applicant is invited to schedule a telephone interview to further discuss the claim language.
Claim 16 recites “nick oxide” it is unclear exactly which type of oxide is claimed (nickel oxide or some other metals with nickel and oxide)
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Introduction/Claim Interpretation
The following introduction/claim interpretation is expressly incorporated into each and every rejection below as though fully set forth therein.
REACTION PRODUCT A/K/A PRODUCT BY PROCESS:
The claims recite a reaction product forming a tridecanol mixture which is used with adipic acid to form diesters.  The claims are also directed to a reaction product of an isomeric mixture of tridecanols and adipic acid.  The cited primary reference of the prior art teaches adipic acid reacted with isomers of tridecanol made by the process set forth in certain dependent claims.  As such the examiner maintains that the product will meet and/or overlap the claimed diester adipate.  The examiner has also provided in the alternative a secondary reference to further clarify the reactant of the isomer mixture of tri decanols further supporting a rejection for obviousness. The product by process limitations of claims for forming the tridecanol mixture is taught by the prior art so as to render same obvious.  
The examiner notes that the references teach diesters of adipic acid formed with isomeric mixtures of tridecanols and therefore establish a prima facie showing of obviousness.
 "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted) "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing a nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)
The intended use of the composition as “a lubricant” does not further limit the claimed composition which is fully defined by the chemical components thereof.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) 
RANGES:  The references teach ranges which meet and or overlap the claimed ranges as more specifically below set forth.   "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
No dodecanol or tetra decanol is taught or required by the cited references.





35 USC § 103
Claims 16, 19-25, 27-28  and 32-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacobbe et al (US 5,245,072) as evidenced by or in the alternative further in view of Plank et al US 4,076,842 and further in view of Breitscheidel et al (US 2003/0187114)
Regarding Claims 16, 19-25, 27-28 and 32-35
Giacobbe et al (US 5,245,072) teaches making a biodegradable surfactant which can be used to make esters for lubricants or plasticizers (Abstract) the surfactant reacting olefins including C3 and C4 (i.e. butenes)  with a ZSM 23 catalyst to form oligomers hydroformylating the oligomer to form a saturated alcohol (C2 L25-36 meeting the limitation for a heterogenous catalyst of now canceled claim 18)  The ZSM23 forms oligomers (C2 L27-31) and forms-dodecenes are hydro formylated (C2 L65-68) when butene is oligomerized the olefin fractions include 10 carbon atoms fractions  (C4 L7-50) the olefins are hydrogenated (C8 L5-10 and C10 L50-65)  (meeting the limitations of claims for reacting a hydrocarbon mixture comprising butenes on a heterogenous catalyst and hydroformylation and hydrogenation of isomeric dodecenes)   
The zeolite catalyst to form oligomers using of highly siliceous materials or crystalline metal silicate which may have coordinated metals (C3 L19-50) prepared mixtures of butene (C4 L33-45)  the catalyst includes ZSM 23 catalyst to form oligomers (Abstract) 
ZSM-23 includes those set forth in US 4,076,842 (C3 L19-33) 
Plank et al US 4,076,842 teaches the ZSM 23  is an alumino silicate having aluminium oxide and silicon dioxide (Abstract) with cations that are well known in the art such as Ni, Al, Co etc. (C4 L50-60)  The alumino silicate is 1 to 90 % wt. of the composite (C6 L1-10)  Since Giacobbe expressly includes the teachings of Plank, it renders obvious a heterogenous catalyst comprising nickel oxide, aluminum oxide and silicon dioxide meeting, overlapping and otherwise rendering obvious to one of ordinary skill in the art at the time of filing the invention the limitations of instant claims 16 and 34-35.
Giacobbe et al (US 5,245,072) teaches Hydroformylation catalysts include rhodium and cobalt with carbon monoxide and hydrogen gas (C5 L1-19) The process includes hydroformylation using a catalyst such as rhodium or cobalt to convert olefins to alcohols (C5 L1-40) and optimal tridecanol synthesis (C7 L20-29) 
No dodecanol or tetradecanol is required or indicated as a reactant (meeting and/or overlapping he ranges of claims 24-25 and 27-28)
Branching index may be determined by H NMR (C9 L27-45 meeting the limitation of now canceled claims 29-30 for branching degree by H NMR) 
The average methyl side groups are 0.8 to 2 (C4 L5-40 overlapping the degree of branching of now canceled claims 29-30) and forming a semi linear alcohol with less than 1.4 methyl branches for an ester with improved low temperature properties and decreased volatility and high viscosity index esp. compared to isotridecyl alcohol (C2 L40-55) (C4 L5-40 overlapping the degree of branching of now canceled claims 29) 
The tridecanol is used to synthesize bis tridecanol esters of adipic and phthalic acid for synthetic lubricants.  (C13 L45-C14) (meeting the limitation of claim 16 for a lubricant with a diester of adipic acid). 
Ditridecyl phthalate is also useful as a high temperature lubricant in jet engines and other places as well as plasticizers (C14 L29-34)
 In an example iso tridecanol with 1.4 branching methyl groups is used.  The iso tridecanol had 3-4 branching methyl groups (C13 L50-60) See Table 3 C13 L60-C14L10 for di iso tridecyl adipate made from iso tridecanol with 3-4 branching methyl groups and made from tridecanol with 1.4 branching methyl groups. 
(The examiner maintains that since the mixtures has a degree of branching which overlaps the claimed ranges of now canceled claims 29-30 and does not require any alcohol other than tridecanol, the reference thereby overlaps the claimed % of triply double and singly/linear branched tridecanols.)
The lubricant ester of di tridecyl adipate is biodegradable (C16 L1-28)
The branching of methyl groups may affect viscosity at 40°C and 100°C and respective viscosity index and one skilled in the art may prefer higher viscosity index (C14 L48-55) The highly branched esters have low pour point and are useful as lubricants for engines subjected to very cold temperatures.  Linearity improves VI where the branched and linear esters have VI of 134 and 159 and linearly also decreases volatility (C14 L55-68) (rendering obvious contacting with an engine thereby meeting the limitation of claim 32 for reducing friction between moving surfaces by contacting with the composition) 
	Since one of skill in the art may optimize the viscosity and viscosity index by controlling the branching of the esters as taught by Giacobbe et al (US 5,245,072), it is within the ken of one of ordinary skill in the art to optimize the branching of the iso tridecanol used in formation of the final ester. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
As above set forth, since the tridecanols are made by the procedure using similar catalysts, etc. as set forth in the claims and since the tridecanols possess overlapping ranges of branching index of the dependent claims, the examiner maintains the branching of the tridecanols meet and/or overlap those of the instant claims.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990) “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
Ditridecyl phthalate is also useful as a high temperature lubricant in jet engines and other places as well as plasticizers (C14 L29-34)
	While the examiner maintains the reference renders obvious alumino silicate nickel oxide catalysts and that the % of triple, double and single or linear tridecanols is obvious; 
Assuming arguendo it does not:
Giacobbe et al (US 5,245,072) teaches making a biodegradable surfactant which can be used to make esters for lubricants or plasticizers (Abstract) the surfactant reacting olefins including C3 and C4 (i.e. butenes)  with a ZSM 23 catalyst to form oligomers hydroformylating the oligomer to form a saturated alcohol (C2 L25-36 meeting the limitation for a heterogenous catalyst of now canceled claim 18)  The ZSM23 forms oligomers (C2 L27-31) and forms-dodecenes are hydro formylated (C2 L65-68) when butene is oligomerized the olefin fractions include 10 carbon atoms fractions  (C4 L7-50) the olefins are hydrogenated (C8 L5-10 and C10 L50-65)  (meeting the limitations of claims for reacting butenes on a heterogenous catalyst and hydroformylation and hydrogenation of isomeric dodecenes)   Hydroformylation catalysts include rhodium and cobalt with carbon monoxide and hydrogen gas (C5 L1-19)
The process includes hydroformylation using a catalyst such as rhodium or cobalt to convert olefins to alcohols (C5 L1-40) and optimal tridecanol synthesis (C7 L20-29) 
Breitscheidel et al (US 2003/0187114) discloses the instantly claimed tridecanol mixture having at least 46 % triple branched at least 35 % double branched and single/linear branch of 19 % (See Instant Specification at P 16 Table 1) ( the examiner notes the is the tridecanol made by the process steps of the now canceled claims 17-18). Like Giacobbe, Breitscheidel is concerned with forming plasticizers and compositions suitable for use with lubricant additives.  Like Giacobbe, Breitscheidel is concerned with forming tridecanol mixtures which may be used to form diesters such as those of phthalate or other diesters.
Breitscheidel discloses diesters from mixtures of isomeric tridecanols (Abstract) such as n-tridecanol, methyl decanols, 1- methyl dodecanol or ethyl undecanol, 1-ethylundecanol. Mixtures of alkanols of iso tridecanols are preferred such as those of CAS 27458-92-0 and CAS 68526-86-3 [0015] 
The tridecanols are formed from dodecenes which are hydroformylated to C13 aldehydes then hydrogenated to give iso tridecanols [0016] the dodecenes are obtained from butenes dimerized to give a mixture of isomeric octenes and dodecenes which are isolated from the reaction mixture [0016] the mixture of isomeric dodecenes can be obtained from a hydrocarbon mixture of butenes with a heterogenous catalyst of nickel oxide [0017] and other catalysts [0020] (meeting the limitations of now canceled clams 17-18 such as for a heterogenous catalyst) [002-0028] (See reference claims 9-12)  The catalyst is formed from an aqueous solution of nickel salts and silicates [0019] (meeting claim 34) The catalysts include 10-70 % wt. nickel oxide, 5 to 30 wt.% titanium dioxide and zirconium dioxide and 0-20 wt.% aluminum oxide and balance silicon dioxide [0020] (being the ranges of claim 35 and meeting claim 34) 
The iso tridecanols have a characteristic distribution of isomers defined by gas chromatography showing mainly triply branched iso tridecanols, double branched iso tridecanols and singly branched iso tridecanols and n tridecanol [0033]   The triple and more branched iso tridecanol is 20- 60 %, [0034] the single branched are 5- 30 % [0036] and the double branched 10-50 % [0035] (meeting the limitations of claim 16) [0061] 
The tridecanols are formed from dodecenes which are hydroformylated to C13 aldehydes then hydrogenated to give iso tridecanols [0016] the dodecenes are obtained from butenes dimerized to give a mixture of isomeric octenes and dodecenes which are isolated from the reaction mixture [0016] the mixture of isomeric dodecenes can be obtained from a hydrocarbon mixture of butenes with a heterogenous catalyst of nickel oxide [0017] and other catalysts [0020] (meeting the limitations of now canceled clams 17-18 such as for a heterogenous catalyst) [002-0028] (See reference claims 9-12)  
Breitschedel discloses a mixture of isomeric tridecanols made by the instantly claimed process and catalyst:  

    PNG
    media_image1.png
    639
    537
    media_image1.png
    Greyscale

No tetra decanol or dodecanol is required or indicated to be present. 
Breitscheidel et al teaches forming esters with the tridecanols and phthalic acid which have high low temperature flexibility and low volatility [0012]  
The esters may be used with additives such as lubricants, etc. [0055]
It would have been obvious to one of ordinary skill in the art to use the mixture of iso tridecanol having the branching of Breitscheidel formed from the catalyst of Brietscheidel to react with adipic acid forming the adipate for a lubricant composition as taught by Giacobbe et al. as it forms esters suitable for use with lubricants and plasticizer as in Giacobbe and provide good high and low temperature performance and impart the improved viscosity index and pour point sought by Giacobbe and Giacobbe expressly recites use of the esters in both plasticizers and lubricants (i.e. analogous art)
SC § 103
Claim 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giacobbe et al (US 5,245,072) further in view of Plank et al US 4,076,842 and further in view of Breitscheidel et al (US 2003/0187114) as applied to claims 16, 19-25, 27-28, and 32-35 above further in view of Zehler (US 6,656,888) or in the alternative further in view of Fukushima et al (US 2016/0355719) or in the alternative further in view of Lakes et al (US 6,664,216)
Regarding Claim 31:
Giacobbe (and alternatively modified Giacobbe) discloses the limitations above set forth.  Giacobbe teaches the highly branched esters have low pour point and are useful as lubricants for engines subjected to very cold temperatures.  Linearity improves VI where the branched and linear esters have VI of 134 and 159 and linearly also decreases volatility (C14 L55-68) 
While using mixtures of base stocks and additives in engine lubricant compositions is well known by those of ordinary skill in the art at the time of filing the invention and would be obvious to try in formulating an engine lubricant composition, assuming arguendo it is not obvious and Giacobbe does not expressly disclose additional base stocks and additives of instant claim 31.
Zehler (US 6,656,888) discloses lubricant compositions comprising biodegradable ester base stocks for engines and other machinery (Abstract) The composition comprises carboxylic acid ester (C3 L5-15) (meeting the limitation of claim 31 for a carboxylic acid ester base stock) and reduce friction between moving surfaces (C4 L8-14)   The composition is particular useful in engines (C4 L55-68) 
The composition may comprise additional additives to complete the lubricant formulation and provide oxidation resistance thermal stability, corrosion inhibition, etc. (C6 L35-50)   The base stock may also include relatively low molecular weight esters such as those from tri decanol branched chain isomers thereof and carboxylic acid to improve solvency (C10 L38-51) 
Or in the alternative
Fukushima et al (US 2016/0355719) discloses a lubricating composition comprising an ester of a dibasic acid and a mono hydric alcohol [01119] the dibasic acid includes adipic acid [0120][0135] the alcohol includes linear or branched tridecanol such as n-tridecanol, iso tridecanol and the like [0143]  the composition is used in an engine such as a gas engine heat pump [0326] and may comprise additives such as a VI improver, corrosion inhibitor etc. [0219] and may comprise a mixture of esters as a base oil [0119]
	Or in the alternative
Lakes et al (US 6,664,216) discloses a two cycle engine oil comprising an ester base stock that is readily biodegradable (C1 L10-15) The ester base stock has superior biodegradability flash point and viscosity properties (C2 L54-59)   The composition may comprise additive packages known in the art (C2 L62-68) and may be a mixture of ester base stocks such as a polyol ester of carboxylic acid (C2 L25-38) The base stock may also include a relatively low molecular weight ester as a solvent substitute to enhance miscible formed from tridecanol and branched chain isomers thereof and a carboxylic acid (C5 L9-20)
	It would have been obvious to one of ordinary skill in the art at the time of filing the invention to use a base oil including those of Zehler, Fukushima or Lakes with the additives taught therein to the composition of Giacobbe as they are suitable for use in engine oil compositions esp. biodegradable compositions such as that of Giacobbe and will further impart lubricity and other performance features such as solvency, anti oxidic, corrosion inhibition, etc. to the composition of Giacobbe.
Response to Arguments
Applicant's arguments filed 10/5/2022 have been fully considered but they are not persuasive. 
The applicant is invited to schedule a telephone interview with the examiner to further clarify the claim language.  The examiner notes:
Applicant argued the claimed composition is not recited as a product by process claim.  This is not persuasive.
The independent claim:

    PNG
    media_image2.png
    306
    927
    media_image2.png
    Greyscale

The reaction of adipic acid with the tridecanol mixture forms the diester of adipic acid.  This claim interpretation is consistent with both the claim language (i.e. where an acid is reacted with an alcohol to form a diester vs. a mixture comprising a diester and further comprising the tridecanol mixture).  
Notwithstanding same, the examiner notes that the instant specification recognizes the mixture of the claimed diester and tridecanol mixture may result from the reaction of adipic acid and the tridecanol mixture.

    PNG
    media_image3.png
    308
    1019
    media_image3.png
    Greyscale

Since the above cited prior art teaches same, the product will be that of the instant claims in the claimed and/or overlapping ranges.  Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977) “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir.1990)  “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990)
The claims are directed to a reaction product (diester of adipic acid) formed from another reaction product (tridecanol mixture) The examiner maintains that prior art teachings render obvious the claimed reaction product at the reactants are similar and/or overlap and are prepared by the same/similar process.  "The Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature" than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an nonobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 799, 803, 218 USPQ 289, 292-33 (Fed. Cir. 1983)  The examiner has provided a rationale showing the claimed product appears to be the same or similar to that of the prior art.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting   In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))
Applicant argues the intended use as a lubricant distinguishes the claimed invention and therefore renders the secondary reference non-analogous art and not combinable with the primary reference.  This is not persuasive as more fully below set forth.  
First the examiner takes note that the intended use of the composition as “a lubricant” does not further limit the claimed composition which is fully defined by the chemical components thereof.   If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation"); Kropa v. Robie, 187 F.2d at 152, 88 USPQ2d at 480-81 (preamble is not a limitation where claim is directed to a product and the preamble merely recites a property inherent in an old product defined by the remainder of the claim); STX LLC. v. Brine, 211 F.3d 588, 591, 54 USPQ2d 1347, 1350 (Fed. Cir. 2000) 
Applicant argues the combination of Breitscheidel and Giacobbe is inappropriate asserting they are non-analogous art because Breitscheidel is concerned with plasticizers and phthalate diesters rather than adipic diesters.  This is not persuasive.  While Giacobbie expressly teaches lubricants it ALSO teaches plasticizers.  While Giacobbie expressly teaches adipic acid diesters, it also teaches phthalate diesters.  Both Brietscheidel and Giacobbie are analogous art.  Further, Breitscheidel is expressly concerned with forming diesters from the tridecanol mixture  [0002] as well as forming the tridecanol mixture as a composition in its own right (used for forming various esters) The reference actually claims the tridecanol mixture itself.  See  reference at claims 9-12 for the isomeric tridecanol mixture.  Giacobbe teaches the instantly claimed adipate diester and also teaches phthalate diesters such as those of Breitscheidel.  Giacobbe teaches the tridecanol is used to synthesize bis tridecanol esters of adipic and phthalic acid for synthetic lubricants.  (C13 L45-C14) Ditridecyl phthalate is also useful as a high temperature lubricant in jet engines and other places as well as plasticizers (C14 L29-34) .  Also, Giacobbe is also concerned with both lubricants and plasticizers.  (C2 L48-55 and Abstract) and Breitscheidel is concerned with making esters from tridecanols that can be used as plasticizers and with lubricant additive components as well making the prior art compatible and analogous for combination of the teachings therein. As such the combination of references is suitable and the art is analogous and appropriately combined.
In response to applicant's argument that Breitscheidel is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  Both prior art references are concerned with forming esters with tridecanol mixtures.  This is the claimed composition of the instant claims.  As such the prior is analogous.
Applicant argues the secondary reference which is cited for formation of the tridecanol mix and the mix proportions  is not concerned with the problems of the instant invention of viscosity index, pour point, wear scar or thermal oxidative stability.  Applicant does not assert unexpected or superior results.  This is not persuasive.  
Giacobbe discloses the average methyl side groups are 0.8 to 2 (C4 L5-) and forming a semi linear alcohol with less than 1.4 methyl branches for an ester with improved low temperature properties and decreased volatility and high viscosity index esp. compared to isotridecyl alcohol (C2 L40-55) (C4 L5-40 ) (i.e. pour point is a low temperature property and viscosity index, etc. as argued). In an example iso tridecanol with 1.4 branching methyl groups is used.  The iso tridecanol had 3-4 branching methyl groups (C13 L50-60) See Table 3 C13 L60-C14L10 for di iso tridecyl adipate made from iso tridecanol with 3-4 branching methyl groups and made from tridecanol with 1.4 branching methyl groups. The branching of methyl groups may affect viscosity at 40°C and 100°C and respective viscosity index and one skilled in the art may prefer higher viscosity index (C14 L48-55) The highly branched esters have low pour point and are useful as lubricants for engines subjected to very cold temperatures.  Linearity improves VI where the branched and linear esters have VI of 134 and 159 and linearly also decreases volatility (C14 L55-68)  
The primary reference recognizes the adjustment of the methyl groups and the alcohol can adjust these properties of viscosity index and pour point.  Applicant’s assertion that the problem of the instant invention is not addressed is not persuasive.  Further since the prior art as combined teaches the claimed composition it should afford the same/similar properties thereof.
Applicant argues the instant invention is concerned with improving viscosity index and pour point and directed to a lubricant.  The cited primary reference is also concerned with the same properties as more fully above and below set forth.  One of skill in the art clearly possesses a reasonable expectation of success in achieving such improvements based on the teachings of the primary reference.
In fact the reference provides guidance to optimize viscosity, pour point, viscosity index etc. by adjusting the branching as more fully above set forth allowing one of skill in the art to adjust same.  For example:  The branching of methyl groups may affect viscosity at 40°C and 100°C and respective viscosity index and one skilled in the art may prefer higher viscosity index (C14 L48-55) The highly branched esters have low pour point and are useful as lubricants for engines subjected to very cold temperatures.  Linearity improves VI where the branched and linear esters have VI of 134 and 159 and linearly also decreases volatility (C14 L55-68) (rendering obvious contacting with an engine thereby meeting the limitation of claim 32 for reducing friction between moving surfaces by contacting with the composition)   Since one of skill in the art may optimize the viscosity and viscosity index by controlling the branching of the esters, it is within the ken of one of ordinary skill in the art to optimize the branching of the iso tridecanol used in formation of the final ester.
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) See MPEP 2144.05(I): "In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976)"
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As such the examiner maintains a prima facie showing of obviousness by a preponderance of the evidence is established.  
For the above reasons the rejections are maintained.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   See PTO 892 accompanying this and any prior office action.
For example:  Sharko (US 2017/0175026) teaching a mixture of tridecanols with at least 60 wt.^ linear tridecanol and 10 wt.% branched which can be converted to derivates as a lubricant additive a pour point depressant, emulsifying agent, etc. (Abstract) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA HL WEISS whose telephone number is (571)270-7057. The examiner can normally be reached M-Thur 830 am-700 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem C Singh can be reached on (571) 272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAMELA H WEISS/Primary Examiner, Art Unit 1771